Pound, J.
The parties intermarried on the 4th day of July, 1905. At the time of the marriage plaintiff was fifty-six years of age and defendant was sixty-nine years of age.
The courts decline to grant annulment for physical incapacity where, by reason of the advanced years of the parties at the time of the marriage, the desire for support and companionship, rather than the usual motives of marriage, must have actuated them. 19 Am. & Eng. Ency. of Law (2d ed.), 1169.
In this case plaintiff’s disappointment is in nowise caused by her husband’s alleged incapacity for marital intercourse. She was a soldier’s widow and, when she gained a husband, she lost a pension. For reasons not disclosed to the court, the exchange proved an unsatisfactory one to her, and she now seeks to annul the marriage in order to recover her pension.
She has no just cause of complaint against her husband and the court declines to hold the marriage invalid.
Application denied.